DETAILED ACTION
1.	The Application mailed on December 29, 2020 is acknowledged and recorded.
Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US 2017/0058749 A1).
Regarding claim 1, notes Figure 1, Miyamoto Reference teaches an abnormality diagnosis system [para. 0008 teaches the abnormality diagnosis method] of a downstream side air-fuel ratio detection device [sensor (41)] arranged in an exhaust passage (22) of the internal combustion engine at a downstream side of a catalyst (20) [Figure 1 and para. 0049], comprising: an air-fuel ratio control part [para. 0071 describes ECU (31) function as the air-fuel ratio control unit, oxygen storage amount calculating unit and catalyst abnormality judging unit] configured to control an air-fuel ratio of an air-fuel mixture in a combustion chamber (5) of the internal combustion engine [para. 0072 describes an air-fuel ratio control unit controls an air-fuel ratio of an air-fuel mixture in a combustion chamber (5)]; an abnormality judgment part (31) configured to judge abnormality of the downstream side air-fuel ratio detection device (41) para. 0170]; and an oxygen change calculation part (31) configured to calculate an amount of change of an oxygen storage amount of the catalyst (20) when the air-fuel ratio control part (31) makes the air-fuel ratio of the air-fuel mixture change [para. 0170], wherein the abnormality judgment part (31) is configured not to judge abnormality of the downstream side air-fuel ratio detection device (41) when the amount of change of the oxygen storage amount is less than a lower limit threshold value [para. 0171].
Regarding claim 3, as discussed in claim 1, Miyamoto Reference further teaches an upstream side air-fuel ratio detection device (40) arranged in the exhaust passage (22) at an upstream side of the catalyst (20) [para. 0049], wherein the oxygen change calculation part is configured to calculate the amount of change of the oxygen storage amount based on a difference between an output value of the upstream side air- 29fuel ratio detection device and an output value of the downstream side air-fuel ratio detection device [para. 0084-0085].
Regarding claim 13, see discussion in claim 1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.


7.	Claims 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable obvious over Miyamoto et al. in view of Nagai et al (US 2003/0046927 A1).
As discussed above rejections [claims 1 and 3], Miyamoto Reference fails to specifically describe a system includes a plurality of catalysts and wherein the at least one of plurality of catalysts is a four-way catalyst having a filter function.
Nagai Reference teaches the exhaust system which includes a plurality of emission control catalysts [para. 0037] and one of the plurality of catalysts is a four-way catalyst for removing and lessening particulate matter [para. 0005].
Since the prior references are both from the same field of endeavor.  The structural configuration which includes the plurality of catalysts; wherein one of the plurality of catalyst is a four-way catalyst having a filter function as taught by Nagai invention would have been recognized by the pertinent art of Miyamoto invention.
It would have been obvious at the time the invention was made to a person having an ordinary skill in the art to have provided the structural configuration for exhaust system which includes a plurality of catalysts and wherein one of them is a four-way catalyst as taught by Nagai into Miyamoto invention for the purpose of modifying the exhaust system of the abnormality diagnosis system.


Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
September 14, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 15, 2021